﻿

It gives me great pleasure to convey to you, Mr. President, and to the Heads of delegations participating in this forty-third session of the General Assembly, the greetings of the Custodian of the Two Holy Mosques, King Fahd Bin Abdul-Aziz, and his wishes that God grant you success to accomplish the expectations we all have of this Organization as the appropriate framework for co-operation among nations and peoples, an important forum for dialogue and understanding and an effective tool for the settlement of disputes and handling crises.
The Custodian of the Two Holy Mosques was keen to participate in this session, which coincides with an important juncture in the course of international relations and in the crucial role of the United Nations, and would have done so had it not been for the present circumstances which required continuous follow-up of the issues of peace and security in our region. I therefore have the honour to present the following statement on his behalf:
"Mr. President, I have the pleasure to congratulate you on your election to the presidency of this session, which reflects the personal esteem you enjoy and is an expression of the important role your friendly country, Argentina, plays in the international arena. We are confident that your competence in conducting the affairs of the General Assembly will provide new possibilities for dealing with international problems, and we are certain that your objectivity and far-sightedness will be reflected in the work of this session.
"I wish also to express our thanks to your predecessor, Mr. Peter Florin, President at the forty-second session of the General Assembly, for the objectivity and wisdom with which he conducted the work of the last session, which has appropriately earned him the appreciation of all.
"I take this opportunity to express our appreciation for the efforts of the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, for his continuous endeavours to enhance the opportunities for establishing peace and to lessen the sources of tension that prevail in various parts of the world. His personal qualities are without doubt of great influence in this regard.
"It gives ms pleasure, on the occasion of the awarding of the Nobel Peace Prize for this year to the United Nations peace-keeping forces, to congratulate the United Nations, the Secretary-General and the members of these forces and to express our thanks to the countries participating in them. This appreciation reflects the increasing importance of the role of the United Nations in keeping the peace and maintaining it in different parts of the world.
"Our belief in the principles and objectives of the United Nations as an international forum where all the peoples and the Governments of the world gather is firm and has been reinforced over time, despite the complicated problems and entangled crises from which the world suffers. Therefore, we return every year to the Organisation to consider problems and crises and to co-operate in finding solutions to them in order to establish an international community that enjoys stability and progress and in which justice, security and peace prevail. We hope that our Organization can work for the consolidation of the basic objectives for which it was created and for which the Charter was established, objectives to which we are all committed for the establishment and preservation of world peace, namely, laying the foundations of equity in relations among States in the political, economic and social fields. 
"The ability of the United Nations to continue to serve as a safety valve, trusted and respected as regards the preservation and affirmation of these goals, is dependent, to a large degree, upon its ability to find appropriate solutions for the problems that threaten international peace and security.
"At past sessions of the United Nations General Assembly we used to review the problems and enumerate the dangers and crises they posed. It seemed to us each time that the world was living under a cloud of ceaseless conflicts and wars with no peaceful end, and that the trend towards evil and its destructive effects would prevail. But today we are seeing a noticeable breakthrough in many problems and crises and we are saying the distinctive and important role the United Nations can play in this regard. On a number of different occasions in the past, the Kingdom of Saudi Arabia expressed the view that the role of this Organization should not be confined to identifying international conflicts and crises, but should also include the formulation of realistic concepts that would enable the international community to face up to the dangers confronting it, and consequently to work out solutions based on justice and objectivity. Today, as we are witnessing many breakthroughs in which the United Nations has played an effective role, we cannot but mention the great importance of the work this Organization can do in this respect. We stress that the continuation and consecration of this role cannot be realized and accomplished unless the Organization can find ways and means to institutionalise this role through the organs of the United Nations system and at the core of its political activities, and not simply confine itself to the improvements in circumstances that take place in super-Power relations periodically. While we appreciate the importance of the role played by the members of the Security Council in making it possible to achieve such positive developments, we wish to mention also the special responsibility that the permanent members bear in this regard, which should complement the responsibility of the united Nations, and not, in any event, be an obstacle to it.
"The breakthroughs on the international scene which we are witnessing enhances the scope of hope for the accomplishment of increased peace, security and stability for the benefit of all.
"Lately, relations between the two super-Powers, the United States and the Soviet union, have experienced a noticeable rapprochement, one outcome of which has been the realization of significant steps in the limitation of nuclear arms. However, there ought to be a positive and tangible relationship between the degree of the evolution of, relations between the two super-Powers and the role of the United Nations in this regard. Since the rapprochement in relations between these two Powers has a definitive bearing upon the opportunities and possibilities for the realization of other positive developments in the international arena, such a rapprochement should constitute a safety valve exercising its important influence whenever relations between the two super-Powers deteriorate so that a direct confrontation or a change in either of their positions can be avoided. On the occasion of their meeting in Washington last year, I addressed a message in this regard to the leaders of these two States in which we expressed our hope for the establishment of a new world order, supported by them, based on the principles of solidarity and co-operation between all nations and peoples, in order to provide security, stability and prosperity to the world.
On the other hand, the Kingdom of Saudi Arabia considered the breakthrough witnessed in the Iran-Iraq war as a good beginning for putting an end to a painful tragedy that had lasted eight years. As soon as it learned of the decision of the Secretary-General of the United Nations to fix a definite date for a cease-fire, with the consent of the two neighbouring States of Iraq and Iran, it immediately expressed its deep satisfaction and its great hope that this agreement would be an effective beginning for the establishment of a permanent and comprehensive peace in which all the States and 'peoples of the region would enjoy security, stability and constructive co-operation.
"While welcoming the decision for a cease-fire and the initiation of direct negotiations, we express our hope that the negotiators will reach solutions that will help overcome the obstacles by dealing with the points contained in Security Council resolution 598 (1987), stressing the stability of the cease-fire and the strengthening of the foundations of peace. We also hope that the cessation of the fighting between the two parties is a true and sincere beginning towards the accomplishment of the greater aim, which is the achievement of the desired permanent peace on the basis of good-neighbourly and constructive fraternal co-operation. While we appreciate the readiness Iraq has shown from the beginning to accept Security Council resolution 598 (1987) after it was adopted, and its consequent readiness for an immediate cease-fire, which demonstrates to the world the credibility of the Iraqi Government in its quest for peace and its earnestness to achieve it, we hope that the acceptance by Iran of a cease-fire and its participation in direct negotiations indicates a systematic change in its policy in the region, so that it will return to being a source of civilization and a pillar of peace stability and security, which are the responsibilities of all States in the region, thus sharing in the message of goodness, brotherhood and friendship, which are the goals that constitute the essence and the core of the true message of Islam. 
We hope to abide by all this. As the Almighty says:
'Help another in righteousness and piety
But help ye not one another in sin and rancour.
(The Holy Koran V; 3)
"He also welcomed the Soviet decision to withdraw from Afghanistan and to leave the destiny of the country in its own hands. He hope that this will take place according to plan, that all the obstacles in the way of the achievement of full political and economic stability in Afghanistan will disappear and that, after a glorious struggle of nine years during which it gave proof of its strong belief in God and of sacrifice in the defence of its religion and rights, a regime which reflects the wishes of its valiant Muslim people will be established.
"We express our hope for the co-operation of all the parties concerned in restoring stability and tranquillity to Afghanistan, because the emergence of a Government which represents the true Afghan will is the firmest guarantee that Afghanistan will be the source of peace and stability for all its neighbours capable of co-operation on a sound basis of mutual interest.
"The Geneva Accords have paved the way for the finding of a comprehensive solution to the situation in Afghanistan. They confer upon the United Nations a continued responsibility to work in this direction until final implementation of the Accords and until the establishment of the desired transitional Government that will permit the Afghan refugees to return to their country and give the Afghan people the freedom of self-determination.
"At the same time, we deplore the violations of Pakistan's air space by the Kabul regime and express once again our appreciation of the great humanitarian role which the Government and people of Pakistan continue to undertake in hosting 4 million Afghans, who can now look forward to returning to their homes after Pakistan has alleviated their burdens for all these years. In this critical period, Pakistan has lost its President, the late General Mohammad Zia-ul-Hao, who worked hard in the service of his country, in supporting the rights of the Afghans and in bolstering the causes of the Islamic world. With the passing of the President, the Islamic world lost one of its most zealous and sincere Muslim leaders, one of the most experienced and well versed in the affairs of the Islamic world, as evidenced by his stands in international arenas and at the Islamic summit conferences.
"We are, moreover, following with deep interest and appreciation the breakthrough taking place on the problem of Western Sahara, where the wisdom and farsightedness of the leaders of the region have enabled the United Nations to accomplish its constructive role in ending this problem. I had the pleasure of personally conveying my thanks to both His Majesty King Hassan II and his Excellency President Chedli bin Jedid for their co-operation and their successful efforts in settling the situation and narrowing the differences in the points of view concerning this problem, in the hope of reaching a final formula and of the coming together of the two States and peoples on the basis of trust, amity and common effort, for the welfare of the States of the Great Arab Maghreb.
"With regard to the problem of Cyprus, we have always expressed our support for the ongoing negotiations, under the auspices of the Secretary-General, to find a solution to this problem which would protect the basic interests of the Turkish Cypriot brothers. We are encouraged by the fact that some positive signs have emerged, which will, we hope, result in the desired just solution. One of those signs is the growing understanding which has emerged in Greek-Turkish relations and the meetings which have recently taken place in Cyprus between the representatives of the two communities,
"We are also observing with interest the efforts currently being undertaken to solve the problem of Namibia and to restore its rights. It is a problem that threatens stability and peace in Africa and causes great concern. We hope that the indications of the breakthrough taking place are genuine and will reach their natural conclusion. We also support every effort approved by the Organization in support of the people of South Africa and in deterring aggression against its neighbouring States. We stand with the African States in resisting the oppression inflicted upon the people of South Africa. We are with them in isolating the apartheid regime and condemning its evil alliance with the Zionist entity in Palestine. It is a regime based on the worst in the human soul of selfish traits, grudge and the abandonment of human values. Its oppressive and tyrannical measures against its black citizens and its aggression against the peace and security of neighbouring States should be halted,
"It is regrettable that, in this atmosphere of breakthrough on different problems confronting the world, the question of Palestine and the Middle East, the Question that was created in the arena of the United Nations itself, remains the most dangerous of problems, undermining the progress of this breakthrough, and the most dangerous of the threats to regional security and world peace. It is unfortunate that this problem has not come closer to hope of a solution one way or another.
"Peace is an indivisible whole. It is a right that should not be the preserve of one group or be applied to one cause at the expense of another. Peace does not stand and does not endure unless it is based upon justice. Peace is not the acceptance of the status QUO, nor is it a surrender to force and oppression, which do not create a right or establish peace. The Kingdom of Saudi Arabia has always believed that no real peace can prevail in the Middle East unless a just and permanent solution to the Palestinian problem, which is the core of the struggle taking place in the region, is found. Those who imagine that the passing of time is a guarantee that the status QUO will become an accepted fact seem to forget that the rights of peoples in their countries do not fade with the lapse of time and are never forfeited by forgetfulness. The Palestinians, after waiting for over 40 years without any glimmer of hope for a just peace, found only the stones of their land with which to express their rights and their rejection of the Israeli oppression.
"Israel thought that by its continuous oppressive actions it could separate the Palestinians from their roots while they were on their own land and erase their history from the memory of their new generations, as well as from the annals of history. Then the Intifadah came, a revolution against oppression, a reminder that right never dies, and a daily and unanimous action for their just demands. Through its determination and sacrifices the uprising has been able to create a new reality, proclaiming its identity and vitality on both the local and the international level, with over nine months having passed since its beginning, it is clear that the Israeli violence has only reinforced its determination and that the logical result of the impossibility of things remaining as they are is the need for a movement towards a change.
- the Intifadah has put an end to the false belief in the permanence of the status quo and killed the illusion that Israel worked to create in regard to the question of Palestinian representation, it has at the same time paved the way for concerted action aimed at attaining a just and permanent solution to the Palestinian problem. The blood of the martyrs and the sufferings of the victims are too dear to be squandered or uselessly lost; therefore there should be a conscious movement for the uprising of the Palestinian people to realize its desired objectives. The Palestinians have given all they can for peace and nothing demonstrates this better than the speech delivered recently by Mr. Yassir Arafat, the Chairman of the Executive Committee of the Palestine Liberation Organization, in Strasbourg.
"The Kingdom of Saudi Arabia has frequently expressed its full support and continued backing for whatever the Palestine Liberation Organization, as the sole legitimate representative of the Palestinian people, considers for the realization of its legitimate rights and the establishment of an independent State on its land and the right to self-determination. The Kingdom will continue its efforts in this direction according to what the Palestine Liberation Organization will decide and consider to be a realization of those goals.
"As Chairman of the Arab Gulf Co-operation Council during its current session I sent messages to the leaders of the States permanent members of the Security Council to draw it to their attention that these developments do require of all parties a more realistic re-evaluation of the situation and a better perception of the dimensions of what is taking place in the occupied Arab territories, so that an end may be put to this tragedy in all its dimensions and all it entails in dangers, concerns and threats to security, peace and stability. A result will not be found except through a comprehensive and just solution to the Palestinian problem through the convening of an international peace conference on the Middle East as the ideal means for realizing such a solution. It is worthy of mention that the two Arab Summit Conferences which took place in Amman and Algiers adopted a clear position towards supporting the convening of an international conference without pre-conditions.
"If the question of Palestine is our primary concern, the problem of Holy Jerusalem constitutes, in our view, the core of the Palestinian problem. In this regard the Kingdom of Saudi Arabia renews its support for the necessity to preserve the Islamic and Arab character of Jerusalem and to restore the Holy City to Arab sovereignty, so that it will return to being, as it always used to be, the gathering place for the faithful of all the divine religions and a sanctuary for forgiveness and creative coexistence between the different religions.
"As for Lebanon, we hope that God will guide its people to be able to provide a suitable climate for free and fair elections, emanating from the will of the Lebanese people and based on the present constitutional formula, so that a president may be elected who will endeavour to unify and to preserve the independence of the Lebanese territory and people and so that the shadow of the division which threatens Lebanon will fade away, denying continuous Israeli attempts to exploit these circumstances and to persist in perpetrating its aggression and occupying Lebanese territory.
"While in international relations we are witnessing the beginning of different regional breakthroughs, we notice the continued deterioration of the economic situations of the developing countries, in spite of some positive signs witnessed recently in international economic relations. The Industrialized States have been able to realize a greater amount of co-ordination between their economic policies, a fact which has allowed a relative stability in the exchange rate of the major currencies as well as the achievement of healthy rates in economic growth, while the economic circumstances in many developing countries have continued to deteriorate as a result of a continuous decrease in the prices of their primary commodities and an increase in the price of their imports of manufactured goods, as well as an increase in their debt burdens in a way which seriously threatens the course of their development. "It was hoped, at the commencement of the Uruguay round of multilateral trade negotiations, that the terms of international trade would be corrected, that the protectionist tendencies would be reversed and that the trend towards freeing world trade in a meaningful way would be reaffirmed. But so far no tangible action on the part of the industrialized States has been forthcoming to eliminate the barriers which they have established on their imports from developing States. It is clear that some industrialized States are seeking to deprive the developing countries of many of the trade preferences required by their development circumstances.
"It was hoped also that the initiatives aimed at easing the international debt burden of many of the poor developing countries would take a positive direction at the meetings of the International Monetary Fund (IMF) and the World Bank currently taking place in Berlin. But in this regard, there have not so far been any tangible results on the part of the industrialized countries, and this leads to a loss of hope among the developing countries participating in the Berlin meeting.
"While we welcome the progress achieved by the industrialized States in co-ordinating their economic policies, we express our apprehension at the continued deterioration of the economic situation in developing countries, many of which are facing heavy indebtedness on the one hand and a weak economic-growth rate on the other. That is a result of the failure to achieve practical measures to reduce the debt burden as well as of the continued custom and administrative barriers imposed on their exports to the industrialized States - which makes it very difficult to attain a reasonable level of growth in the developing countries. Therefore, while we emphasize the importance of expediting debt-relief measures for the developing countries, we also stress the importance of eliminating custom and administrative barriers and of giving developing countries the opportunity of promoting their exports to the industrialized States. We believe that that is the exemplary way to help the developing countries to correct their economic development, and at the same time would benefit the industrialized countries themselves, because this means a real contribution to the expansion of world trade.
"The deterioration in the situations of many of the developing countries has increased as a result of a number of natural disasters which have taken the lives of thousands of persons and left millions of the homeless in many regions of the world - and the majority of them were women, children and the elderly. We expressed our deep sorrow at the devastation suffered by Sudan and Bangladesh as a result of the destructive floods. We declared our full solidarity with the two fraternal peoples, and we have put at their disposal all that we can offer in emergency humanitarian assistance. The citizens of ł the Kingdom of Saudi Arabia immediately made - and have continued to make generous contributions to the relief committees in the different parts of the Kingdom, which have enabled them to carry out their humanitarian duties towards the two fraternal peoples. 
"Even a cursory glance at the extent of the suffering endured by many developing countries as a result of natural disasters clearly shows the important need for solidarity with them and for helping them to overcome their predicament. At the same time, it demonstrates that the ability to face such catastrophes is linked to the economic strength of these States; and yet we realize that roost of the States susceptible to such catastrophes are the weakest economically and the poorest. That truth leads us to an increased awareness of the problems of development and not to neglect of its humanitarian dimension. It also requires us to acknowledge that our solidarity with the afflicted States cannot be confined to alleviating the suffering of the affected peoples, but, rather, should continue so that these States may overcome their predicament and stand on their feet, so that they may prevail on their path to development.
"The breakthrough witnessed in international relations clearly demonstrates the importance of the role of the United Nations in the development of international relations. We are confident that the success achieved by the Organization through that breakthrough entitles it, at the same time, to expect our trust as it deals with the problems of development in a comprehensive and integrated manner, without neglecting the humanitarian side of international economic co-operation.
"The Kingdom of Saudi Arabia, whose principles derive from its compassionate Islamic Shariah and its Hanif faith, which call for peace, justice, equality and brotherhood, has forged for itself the path of peace that originates from these precepts and sublime values and from its belief in the principles and purposes for which the United Nations was created. The Kingdom of Saudi Arabia is continuing to play its role and to shoulder its responsibilities in every endeavour to achieve a just peace and to take a charitable course. It will continue to work side by side with all the peace-loving States to eliminate the shadows of war and develop friendly relations and fruitful co-operation between peoples, as well as to establish an international society where justice and peace prevail. 
"From that standpoint, the decision of the Kingdom of Saudi Arabia to accede to the Treaty on the Non-Proliferation of Nuclear Weapons, as a contribution on its part to the consolidation of this peaceful objective, reflects its intention to work within the framework of the efforts being undertaken by the United Nations in this regard. While the Kingdom of Saudi Arabia urges other States to sign the Treaty, it hopes that this action will not be merely voluntary but a basic requirement of international dealings. It also wishes to stress in this regard that the possession of nuclear weapons by States which do not respect the rules of international behaviour and international agreements and refuse to sign and adhere to the nuclear non-proliferation Treaty, such as Israel, constitutes in fact a dangerous threat to international peace and security, especially in light of the development of the Israeli nuclear and military capabilities in a manner that is considered to be a source of direct threat to the peace and security of the region. 
"Terrorism is one of the problems posing the greatest danger to the safety, peace and stability of societies. The-spread of this phenomenon throughout the international community has led to the disturbance of international relations and to increased anxiety, tension and trouble. The Kingdom of Saudi Arabia has contributed, with all the means at its disposal, to efforts aimed at combating it and preventing its destructive effects. In this regard the decree issued by the Council of the High Ulema of the Kingdom of Saudi Arabia imposing the death penalty upon terrorists, saboteurs and subversives - a decree supported by the Ulema itself and by jurists. Imams and Great Muftis in the Islamic world - is a sign of the Kingdom's determination and underscores our well-known firm stand against a phenomenon that has begun to spread through the world and to pose a threat to the foundations of a stable society.
"The position of the Kingdom of Saudi Arabia with respect to the phenomenon of terrorism accords with the positions adopted in this regard by the summits of the Organization of the Islamic Conference and the League of Arab States. Moreover, while joining in the call for an international conference under United Nations auspices to define terrorism, we stress the need to draw a distinction between terrorism which aims to destroy society by striking at its roots, and the right of peoples to defend their existence and struggle for freedom and sovereignty when they have been subjected to occupation, domination, oppression and persecution in disregard of all international principles and norms.
"The Kingdom of Saudi Arabia is presiding over the current session of the Arab Gulf Co-operation Council; we are proud to belong to that Council, which was established in conformity with the charters and resolutions of the League of Arab States and the Organization of the Islamic Conference as well as in accordance with the principles of the Non-Aligned Movement and the Charter of the United Nations. The Council has played an effective and constructive role in promoting political, economic, security, social and cultural co-operation among its member States. While the Gulf Co-operation Council expresses the free will of those States and reflects co-operation among them in the context of a common perception of their national interests, it is not in fact a bloc against anyone, but rather a positive factor for stability in the region.
"At the beginning of my statement I referred to the great potential of the United Nations in the context of the breakthroughs we have witnessed in many current international problems, breakthroughs in which the Secretary-General personally has had a significant role in bringing about. The success of the United Nations in achieving further breakthroughs in the international arena will unquestionably be linked to its capacity to consolidate and structure this trend and make it an integral part of the political work of the Organization.
"If in the early part of my statement I concentrated on the subject of conflicts and what has been accomplished by way of breakthroughs in the international arena it is because the main concern in our region is the achievement of peace and because we are aware, as others ought to be, that instability anywhere is a threat to security everywhere.
"The time has come for all of us to bring our thinking into line with contemporary reality and to recognize that all our efforts for the betterment of the life of mankind will be in vain if just and lasting peace remains beyond our grasp. 
"The interests of States have become common and intertwined to such a degree that there are no longer any limited conflicts whose effects can be confined to the parties directly involved. We are all partners in the ebb and flow, in good and evil, in war and peace, in prosperity and adversity and in development and underdevelopment. Let us all work together for peace.
"May peace and the blessings of God be bestowed upon you."
